Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
09/23/2016 08:09 AM CDT




                                                         - 852 -
                                  Nebraska Supreme Court A dvance Sheets
                                          294 Nebraska R eports
                                                   STATE v. RAATZ
                                                  Cite as 294 Neb. 852




                                        State of Nebraska, appellee, v.
                                          Corey J. R aatz, appellant.
                                                    ___ N.W.2d ___

                                        Filed September 23, 2016.   No. S-16-194.

                1.	 Statutes: Appeal and Error. Statutory interpretation presents a ques-
                    tion of law, which an appellate court reviews independently of the lower
                    court’s determination.
                2.	 Sentences: Appeal and Error. An appellate court will not disturb a sen-
                    tence imposed within the statutory limits absent an abuse of discretion
                    by the trial court.
                3.	 Criminal Law: Statutes: Legislature. When the Legislature amends
                    a criminal statute by mitigating the punishment after the commission
                    of a prohibited act but before final judgment, the punishment is that
                    provided by the amendatory act unless the Legislature specifically pro-
                    vided otherwise.
                4.	 Statutes: Appeal and Error. Statutory language is to be given its plain
                    and ordinary meaning, and an appellate court will not resort to inter-
                    pretation to ascertain the meaning of statutory words which are plain,
                    direct, and unambiguous.
                5.	 Statutes. It is not within the province of a court to read a meaning into
                    a statute that is not warranted by the language; neither is it within the
                    province of a court to read anything plain, direct, or unambiguous out of
                    a statute.
                6.	 Statutes: Legislature: Appeal and Error. In reading a statute, a
                    court must determine and give effect to the purpose and intent of the
                    Legislature as ascertained from the entire language of the statute consid-
                    ered in its plain, ordinary, and popular sense.
                7.	 Statutes: Legislature: Intent. Components of a series or collection of
                    statutes pertaining to a certain subject matter are in pari materia and
                    should be conjunctively considered and construed to determine the
                    intent of the Legislature, so that different provisions are consistent, har-
                    monious, and sensible.
                                   - 853 -
             Nebraska Supreme Court A dvance Sheets
                     294 Nebraska R eports
                              STATE v. RAATZ
                             Cite as 294 Neb. 852

 8.	 Criminal Law: Statutes: Legislature: Intent: Time. The Legislature
     did not intend penalty reductions made in 2015 to Class IV felonies to
     apply retroactively to offenses committed prior to August 30, 2015.
 9.	 Sentences. In imposing a sentence, the sentencing court is not limited to
     any mathematically applied set of factors.
10.	____. The appropriateness of a sentence is necessarily a subjec-
     tive judgment and includes the sentencing judge’s observation of the
     defend­ant’s demeanor and attitude and all the facts surrounding the
     defendant’s life.

  Appeal from the District Court for Madison County: James
G. Kube, Judge. Affirmed.
  Chelsey R. Hartner, Chief Deputy Madison County Public
Defender, for appellant.
   Douglas J. Peterson, Attorney General, and Nathan A. Liss
for appellee.
   Heavican, C.J., Wright, Miller-Lerman, Cassel, Stacy,
K elch, and Funke, JJ.
   K elch, J.
                       INTRODUCTION
   Corey J. Raatz appeals his sentence for criminal mischief, a
Class IV felony. See Neb. Rev. Stat. § 28-519 (Reissue 2008).
He contends that the district court erred in failing to retro-
actively apply statutory amendments from 2015 Neb. Laws,
L.B. 605, which require probation sentences for all Class IV
felonies unless there are substantial and compelling reasons
why the defendant cannot effectively and safely be supervised
in the community. Further, he contends that the district court
abused its discretion by sentencing him to incarceration rather
than a term of probation. Pursuant to Neb. Ct. R. App. P.
§ 2-111(E)(5)(a) (rev. 2014), the case was submitted without
oral argument. We find that the changes set forth by L.B. 605
do not apply to Raatz and that the district court did not err in
sentencing him to a term of imprisonment. We affirm.
                               - 854 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
                          STATE v. RAATZ
                         Cite as 294 Neb. 852

                              FACTS
   On November 5, 2014, Sgt. James Vrbsky of the Madison
County Sheriff’s Department responded to a report of a vehicle
fire in Madison County, Nebraska. He observed what appeared
to be a semi-truck on fire. Shortly after Vrbsky arrived at the
scene of the fire, a vehicle stopped nearby, and Raatz exited
the passenger door. Raatz inquired of Vrbsky if he could pro-
ceed on, to which Vrbsky advised that he could. Raatz further
inquired whether there was going to be a problem, because he,
Raatz, was near the fire. Vrbsky advised Raatz that he should
contact the sheriff’s office if he had set the fire and that if not,
he should leave, whereupon Raatz left. Vrbsky observed indi-
cators that Raatz was under the influence of alcohol at the time
of their contact. Thereafter, the vehicle carrying Raatz again
passed by the scene.
   After Vrbsky had exited the scene, he was dispatched back
to the same scene. When Vrbsky arrived, he observed Raatz
and a female standing there with a male subject, John Krueger.
Again, Vrbsky told Raatz to leave.
   Krueger reported to Vrbsky that he had been awoken by a
telephone call and that he recognized the caller’s voice as that
of Raatz, advising Krueger that there was a fire just north of
his house. Raatz hung up, but called back, identifying him-
self as Raatz, and again advised Krueger of the fire. Krueger
drove to the area Raatz described. He observed a small fire in
the cab area of a semi-tractor and called the authorities. After
the authorities arrived, Krueger observed the vehicle carrying
Raatz drive by, return, go by again, and then park. Thereafter,
Raatz exited the vehicle and approached Krueger.
   At the fire scene, investigators determined that one semi-
tractor was driven into a fuel trailer, pushing the fuel trailer
into a second semi-tractor. A fire then started and consumed
both semi-tractors and the trailer.
   On March 5, 2015, the sheriff’s office interviewed and, later,
arrested Raatz for false reporting and criminal mischief. The
                               - 855 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
                          STATE v. RAATZ
                         Cite as 294 Neb. 852

State filed an information on April 15, charging Raatz with
criminal mischief, a Class IV felony.
   A plea agreement resulted in Raatz’ pleading no contest to
the charge on December 21, 2015. Further, the State agreed
to make no recommendation at sentencing and requested the
determination of restitution at a later hearing. The district court
ordered a presentence investigation and scheduled the sentenc-
ing and restitution hearing for February 19, 2016.
   At sentencing on February 19, 2016, Raatz requested a
term of probation, arguing that with the 2015 addition of
L.B. 605, Neb. Rev. Stat. § 29-2204.02 (Supp. 2015) required
probation for Class IV felonies absent substantial and compel-
ling reasons that would prevent effective and safe supervision
in the community. The district court ruled that because the
offense occurred before August 30, 2015—the effective date
of L.B. 605—it did not have to find substantial and compel-
ling reasons not to place Raatz on probation, as required by
§ 29-2204.02. The district court sentenced Raatz to a prison
term of 20 to 40 months. Raatz appealed.

                ASSIGNMENTS OF ERROR
   Raatz assigns that the district court (1) failed to apply
§ 29-2204.02 in sentencing him and (2) abused its discretion
by sentencing him to a term of incarceration rather than a term
of probation.

                     STANDARD OF REVIEW
   [1] Statutory interpretation presents a question of law, which
an appellate court reviews independently of the lower court’s
determination. State v. Draper, 289 Neb. 777, 857 N.W.2d 334
(2015); State v. Smith, 286 Neb. 77, 834 N.W.2d 799 (2013).
   [2] An appellate court will not disturb a sentence imposed
within the statutory limits absent an abuse of discretion by the
trial court. State v. Sikes, 286 Neb. 38, 834 N.W.2d 609 (2013);
State v. Parks, 282 Neb. 454, 803 N.W.2d 761 (2011).
                              - 856 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
                         STATE v. RAATZ
                        Cite as 294 Neb. 852

                           ANALYSIS
Whether District Court Erred
in Declining to Apply
§ 29-2204.02.
   [3] Raatz contends that the district court erred in declining
to apply § 29-2204.02 in sentencing him, following his convic-
tion for criminal mischief, a Class IV felony. See § 28-519.
He relies on what we sometimes refer to as the “Randolph
doctrine,” the proposition that when the Legislature amends a
criminal statute by mitigating the punishment after the com-
mission of a prohibited act but before final judgment, the
punishment is that provided by the amendatory act unless
the Legislature specifically provided otherwise. See State v.
Randolph, 186 Neb. 297, 183 N.W.2d 225 (1971). Upon our
review of L.B. 605, we determine that the Legislature specifi-
cally provided otherwise in this instance.
   [4-7] Our analysis begins with the rules of statutory con-
struction. Statutory language is to be given its plain and
ordinary meaning, and an appellate court will not resort to
interpretation to ascertain the meaning of statutory words
which are plain, direct, and unambiguous. State v. Sikes, supra;
State v. Parks, supra. It is not within the province of a court
to read a meaning into a statute that is not warranted by the
language; neither is it within the province of a court to read
anything plain, direct, or unambiguous out of a statute. State
v. Warriner, 267 Neb. 424, 675 N.W.2d 112 (2004); State v.
Gartner, 263 Neb. 153, 638 N.W.2d 849 (2002). In reading a
statute, a court must determine and give effect to the purpose
and intent of the Legislature as ascertained from the entire
language of the statute considered in its plain, ordinary, and
popular sense. State v. Mucia, 292 Neb. 1, 871 N.W.2d 221
(2015); State v. Huff, 282 Neb. 78, 802 N.W.2d 77 (2011).
Components of a series or collection of statutes pertaining
to a certain subject matter are in pari materia and should be
conjunctively considered and construed to determine the intent
of the Legislature, so that different provisions are consistent,
                               - 857 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
                          STATE v. RAATZ
                         Cite as 294 Neb. 852

harmonious, and sensible. State v. Hernandez, 283 Neb. 423,
809 N.W.2d 279 (2012).
   Here, Raatz was convicted of criminal mischief, pursuant
to § 28-519, in November 2014. His conviction occurred prior
to August 30, 2015, the effective date of L.B. 605. Raatz con-
tends that because he was sentenced after the effective date of
L.B. 605, Randolph, supra, controls and he should have been
sentenced to probation as provided by § 29-2204.02(2), which
states, in relevant part:
      If the criminal offense is a Class IV felony, the court shall
      impose a sentence of probation unless:
         ....
         (c) There are substantial and compelling reasons why
      the defendant cannot effectively and safely be supervised
      in the community, including, but not limited to, the crite-
      ria in subsections (2) and (3) of section 29-2260. Unless
      other reasons are found to be present, that the offender
      has not previously succeeded on probation is not, stand-
      ing alone, a substantial and compelling reason.
   Raatz’ reliance on Randolph, supra, is misplaced. He can-
not receive the benefit of the amendatory act that lowered the
punishment for Class IV felonies, because the Legislature spe-
cifically provided otherwise within L.B. 605.
   [8] When the Legislature amended the penalty provisions
in Neb. Rev. Stat. § 28-105 (Supp. 2015) for Class IV felo-
nies, it included the following language regarding retroactive
application: “The changes made to the penalties for Class III,
IIIA, and IV felonies by Laws 2015, LB605, do not apply to
any offense committed prior to August 30, 2015, as provided
in section 28-116.” § 28-105(7) (emphasis supplied). Further,
Neb. Rev. Stat. § 28-116 (Supp. 2015) states in part:
         The changes made to the sections listed in this sec-
      tion by Laws 2015, LB605, shall not apply to any
      offense committed prior to August 30, 2015. Any such
      offense shall be construed and punished according to the
      provisions of law existing at the time the offense was
                              - 858 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
                         STATE v. RAATZ
                        Cite as 294 Neb. 852

      committed. For purposes of this section, an offense shall
      be deemed to have been committed prior to August 30,
      2015, if any element of the offense occurred prior to
      such date.
Section 28-116 goes on to list § 28-519, criminal mischief,
as a statute that was amended by L.B. 605. The Legislature
was clear by the plain language of § 28-519 that it is not to
be applied retroactively to “any offense committed prior to
August 30, 2015,” and Raatz’ offense occurred prior to August
30, 2015. Consequently, § 29-2204.02 is not applicable to
his case.
   Raatz points out that as part of L.B. 605, the Legislature
amended Neb. Rev. Stat. § 83-1,135.02(2) (Supp. 2015),
which provides that “sections 29-2262 [and] 29-2266 . . .
apply to all committed offenders under sentence, on parole,
or on probation on August 30, 2015, and to all persons sen-
tenced on and after such date.” Raatz argues, “[I]t is clear,
that as far as §§ 29-2262 and 29-2266 are concerned, the
Legislature certainly desired to have its changes in proba-
tion conditions and procedures for sanctions applied retro-
actively. The logical inference would be that § 29-2204.02
should apply retroactively as well.” Brief for appellant at 17.
However, the fact that the Legislature specifically referenced
Neb. Rev. Stat. §§ 29-2262 and 29-2266 (Supp. 2015), but
not § 29-2204.02, would stand for the opposite conclusion
from that opined by Raatz. It is clear that the Legislature did
not intend to apply § 29-2204.02 retroactively. Therefore, the
district court did not err in declining to apply § 29-2204.02 in
sentencing Raatz.

Whether District Court Abused Its
Discretion by Sentencing Raatz to
Term of Incarceration Rather
Than Term of Probation.
   [9,10] Lastly, Raatz contends that the district court abused
its discretion by electing to sentence him to a term of
                              - 859 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
                         STATE v. RAATZ
                        Cite as 294 Neb. 852

imprisonment, rather than probation. In imposing a sentence,
the sentencing court is not limited to any mathematically
applied set of factors. State v. Sikes, 286 Neb. 38, 834 N.W.2d
609 (2013). The appropriateness of a sentence is necessarily a
subjective judgment and includes the sentencing judge’s obser-
vation of the defendant’s demeanor and attitude and all the
facts surrounding the defendant’s life. Id. An appellate court
will not disturb a sentence imposed within the statutory limits
absent an abuse of discretion by the trial court. Id.
   The presentence report reflects that Raatz has an extensive
criminal history, spanning from 1996 to 2014. It includes
four convictions for driving under suspension, one for driving
under the influence, one for reckless driving, and one for driv-
ing under revocation, the last of these driving offenses occur-
ring in 2012. Raatz has been convicted of trespass twice, most
recently in 2012. Raatz’ criminal record reflects two convic-
tions for criminal mischief, in addition to the present offense,
as well as four convictions for theft and two for assault. In
addition, Raatz has been convicted of burglary, fraud, obstruct-
ing an officer, unauthorized use of a vehicle, violation of a
restraining order, attempt to elude a police officer, posses-
sion of a deadly weapon by a felon, disturbing the peace,
child abuse, and false reporting. Raatz has been incarcerated
11 times and served terms of probation for unauthorized use
of a vehicle, together with trespass and attempt to elude a
police officer.
   At the time of the present offense, a Class IV felony
was punishable by a maximum of 5 years’ imprisonment,
a $10,000 fine, or both. § 28-105(1). The sentencing order
provided that the district court had reviewed Neb. Rev. Stat.
§ 29-2260 (Supp. 2015) and found that Raatz was “not a suit-
able candidate for probation.” According to the presentence
report, Raatz expressed the desire to continue to provide for
his family while on probation and professed that he would
not reoffend. But as recounted above, Raatz has an extensive
criminal history that shows a consistent lack of respect for
                              - 860 -
           Nebraska Supreme Court A dvance Sheets
                   294 Nebraska R eports
                         STATE v. RAATZ
                        Cite as 294 Neb. 852

people and property and includes multiple criminal mischief
convictions. He has received opportunities for probation in
the past and takes no responsibility for the present offense. In
light of these facts, we cannot conclude that the district court
abused its discretion in sentencing Raatz to incarceration.
                        CONCLUSION
   Although Raatz was convicted of a Class IV felony,
§ 29-2204.02 does not apply retroactively to his offense,
because he committed that felony before the effective date of
L.B. 605. We find that Raatz’ sentence of 20 to 40 months’
imprisonment was within statutory limits and was not an abuse
of discretion. Therefore, we affirm.
                                                  A ffirmed.
   Connolly, J., not participating.